 

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) made as of the 19th  day of
November, 2010, by and between JUDITH A. HUNSICKER (“Executive”) and EMBASSY
BANK FOR THE LEHIGH VALLEY, a Pennsylvania banking institution having its
principal office in Bethlehem, Pennsylvania (the “Bank”).

 

WITNESSETH

WHEREAS,  the Bank and the Executive entered into an Employment Agreement dated
January 1, 2006 (the “Employment Agreement”), and

WHEREAS,  the Bank and the Executive desire to amend the Employment Agreement to
ensure compliance with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder. 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

1.The Employment Agreement is amended to provide that, for purposes of
determining whether (i) the Executive has become permanently “disabled” for
purposes of paragraph 3; or (ii) there has been a “change in control” of the
Bank or a bank holding company controlling the Bank for purposes of paragraph 7,
 any such determination shall be made in accordance with the applicable
definitions thereof as set forth in Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder (“Section 409A”).  

 

2.Notwithstanding anything in the Employment Agreement to the contrary, if
Executive is determined to be a “specified employee” (as defined in Section
409A), payments to such Executive pursuant to the Employment Agreement, other
than payments qualifying as short term deferrals or an exempt separation pay
arrangement under Section 409A, shall not begin earlier than the first day of
the seventh month after the date of termination.   The Bank agrees to cause any
and all amounts due under the Employment Agreement, the payment or distribution
of which is delayed pursuant to this paragraph in accordance with Section 409A,
to be paid or distributed in a single sum payment at the earliest permissible
date under Section 409A.

 

For purposes of the foregoing, the date upon which a determination is made as to
the Specified Employee status of the Executive, the “identification date” (as
defined in Section 409A) shall be December 31.

 

3.The Bank intends in good faith that the Employment Agreement comply with
Section 409A.  To the extent any provision of the Employment Agreement is deemed
inconsistent with that section, said provision in hereby expunged and the
Employment Agreement shall be deemed amended to comply with said law and the
Bank shall take such steps as to amend the Agreement so that it complies in form
with Section 409A.

 

4.Should the total of all amounts or benefits payable under the Employment
Agreement, together with any other payments which Executive has a right to
receive from the Bank, any affiliates or subsidiaries of the Bank, or any
successors of any of the foregoing, result in the imposition of an excise tax
under Section 4999 of the Internal Revenue Code (or any successor thereto),
Executive shall be entitled to an additional “excise tax” adjustment payment in



--------------------------------------------------------------------------------

 

an amount such that, after the payment of all federal and state income and
excise taxes, Executive will be in the same after-tax position as if no excise
tax had been imposed.  Any payment or benefit which is required to be included
under Sections 280G or 4999 of the Internal Revenue Code (or any successor
provisions thereto) for purposes of determining whether an excise tax is payable
shall be deemed a payment “made to Executive” or a payment “which Executive has
a right to receive” for purposes of this provision.  The Bank (or its successor)
shall be responsible for the costs of calculation of the deductibility of
payments and benefits and the excise tax by the Bank’s independent certified
accountant and tax counsel and shall notify Executive of the amount of excise
tax prior to the time such excise tax is due.  If at any time it is determined
that the additional “excise tax” adjustment payment previously made to Executive
was insufficient to cover the effect of the excise tax, the gross-up payment
pursuant to this provision shall be increased to make Executive whole, including
an amount to cover the payment of any penalties resulting from any incorrect or
late payment of the excise tax resulting from the prior calculation.

5.Paragraph 2(h) of the Employment Agreement is hereby amended and restated in
its entirety to read as follows: You will receive stock awards during each year
of your employment by the Bank as awarded by the Board of Directors.  Such stock
awards may take the form of stock options, restricted stock, or any other form
of equity incentive award authorized to be issued under any stock incentive plan
then maintained by the Bank or its holding company.  At a minimum, you shall
receive annually stock awards having an aggregate fair market value on the date
of grant equal to 30% of your base salary.  Any option awards issued pursuant to
this paragraph shall have an exercise price equal to the fair market value of
the underlying stock on the date of grant and shall expire nine (9) years after
the grant date.  All of the stock awards required to be issued pursuant to this
Employment Agreement shall be issued pursuant to any stock option plan or stock
incentive plan then maintained by the Bank or its holding company.

6.In all other respects, the Employment Agreement, as amended above, is hereby
ratified and confirmed by the Bank and the Executive.  All other provision of
the Employment Agreement shall remain in full force and effect as amended
hereby.

IN WITNESS WHEREOF, the parties, each intending to be legally bound, have
executed this Amendment as of the date, month and year first above written.

 

ATTEST:         EMBASSY BANK FOR THE LEHIGH VALLEY

 

 

_/s/ Lynne M. Neel___________        By:_/s/ David M. Lobach, Jr.__________

 

WITNESS:                                                EXECUTIVE

 

 

_/s/ Lynne M. Neel___________        _/s/ Judith A Hunsicker______________



--------------------------------------------------------------------------------